IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50172
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARK ANTHONY DUNKLEY, also known as Pharaoh,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. EP-01-CR-418-3-DB
                          --------------------
                             October 8, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges

PER CURIAM:*

     Mark Anthony Dunkley appeals the amended sentence imposed by

the district court for his guilty-plea conviction for conspiracy

to possess with intent to distribute 1000 kilograms or more of

marijuana.     Dunkley argues that counsel was ineffective in that

he did not file a written objection to the Presentence Report,

arguing that two of the arrests listed were arrests of his

brother, and not Dunkley.    Generally, claims of ineffective

assistance of trial counsel may not be litigated on direct appeal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50172
                                -2-

unless they were adequately raised in the district court.   United

States v. Rivas, 157 F.3d 364, 369 (5th Cir. 1998).   When such

claims are raised for the first time on direct appeal, this court

will address the claims only “‘in rare cases where the record

[allows the court] to evaluate fairly the merits of the claim.’”

Rivas, 157 F.3d at 369; see also United States v. Higdon, 832

F.2d 312, 313-14 (5th Cir. 1987).   Dunkley’s claim of ineffective

assistance of counsel was not adequately raised in the district

court.   This is not one of those rare occasions where the record

is adequately developed for this court to review Dunkley’s claim.

Dunkley may pursue these claims in a 28 U.S.C. § 2255 motion.

     AFFIRMED.